     Case 4:19-cv-01320 Document 25 Filed on 08/18/20 in TXSD Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


LESLIE TARANTO,                                  §
                                                 §           CIVIL ACTION NO.
                   Plaintiff,'                   §
V.                                               §              H:19-CV-1320
                                                 §§
UNITED STATES OF AMERICA,                        §
                                                 §
                   Defendant.                    §


                                   NOTICE OF SETTLEMENT

        NOW COME, Plaintiff Leslie Taranto and Defendant United States of America, by and

through their respective undersigned counsel, and provided notice to the Court that the parties have

reached a settlement, and are now in the process of finalizing the settlement documents and

arranging for payment to the plaintiff.


Executed this �ay of August, 2020.                             18th day of August, 2020.
                                                 Executed this __

                                                    /s/ Fred T. Hinrichs
Husein�                                           FRED T. H!NRICI-IS
Carnegie Harvard Mims, III                        Assistant U.S. Attorney
The Hadi Law Firm, PLLC                           I 000 Louisiana, Suite 2300
7100 Regency Blvd., Ste. 140                      Houston, Texas 77002
Houston, Texas 77036                              (713) 567-9529
(713) 832-433-7977                                (713) 718-3303 (Fax)
Email: litigation@thehadilawfirm.corn             Email: Frcd.Hinrichs@usdoj.gov
Attorneys for Plaintiff, Leslie Taranto           Attorney for Defendant, United States
Case 4:19-cv-01320 Document 25 Filed on 08/18/20 in TXSD Page 2 of 2




                                     18th
